Case 18-05338        Doc 51     Filed 04/16/19     Entered 04/16/19 14:03:39          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 05338
         Sade Wilkes

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/27/2018.

         2) The plan was confirmed on 07/17/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/17/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/03/2018, 12/03/2018.

         5) The case was Dismissed on 12/18/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-05338             Doc 51            Filed 04/16/19    Entered 04/16/19 14:03:39              Desc          Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                          $678.00
           Less amount refunded to debtor                                    $684.45

 NET RECEIPTS:                                                                                                    -$6.45


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $0.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 -$6.45
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                                -$6.45

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim         Claim        Principal        Int.
 Name                                          Class    Scheduled      Asserted      Allowed         Paid           Paid
 American First Finance Inc                 Unsecured         770.00           NA            NA            0.00         0.00
 Americash Loans                            Unsecured      1,400.00            NA            NA            0.00         0.00
 Atlas Acquisitions LLC                     Unsecured      1,500.00       1,399.43      1,399.43           0.00         0.00
 Bank Of America                            Unsecured         196.00           NA            NA            0.00         0.00
 Baxter Credit Union                        Unsecured      1,400.00            NA            NA            0.00         0.00
 Bristlecone Financing LLC                  Unsecured         986.00           NA            NA            0.00         0.00
 City of Chicago Department of Administra   Unsecured           0.00      1,632.87      1,632.87           0.00         0.00
 City of Chicago Department of Revenue      Unsecured      7,000.00       4,405.18      4,405.18           0.00         0.00
 Crest Financial                            Unsecured         978.00      2,310.00      2,310.00           0.00         0.00
 Forfar Associates Schaumburg               Unsecured         947.00           NA            NA            0.00         0.00
 Illinois Tollway                           Unsecured      7,000.00     68,678.20      68,678.20           0.00         0.00
 Metropolitan Advanced Radiology            Unsecured          44.00           NA            NA            0.00         0.00
 Payday Loan Store                          Unsecured      1,300.00       1,436.93      1,436.93           0.00         0.00
 PNC Bank                                   Unsecured      1,000.00            NA            NA            0.00         0.00
 Prog Leasing LLC                           Unsecured      1,200.00            NA            NA            0.00         0.00
 Resurgent Capital Services                 Unsecured         554.00        915.01        915.01           0.00         0.00
 Sonnenchein Financial S                    Unsecured         200.00           NA            NA            0.00         0.00
 Sprint                                     Unsecured           0.00      1,179.75      1,179.75           0.00         0.00
 Title Max                                  Unsecured      2,100.00            NA            NA            0.00         0.00
 Village of Bellwood                        Unsecured     12,000.00            NA            NA            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-05338        Doc 51      Filed 04/16/19     Entered 04/16/19 14:03:39             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $81,957.37               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                 -$6.45
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                           -$6.45


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
